          MEMO ENDORSED

                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                            Genevieve Nelson
Corporation Counsel                                 CHURCH STREET
                                                  1OO                                                  Senior Counsel
                                                 NEW YORK, NY 1OOO7                             Phone: (212) 356-2645
                                                                                                  Fax: (212) 356-3509
                                                                                                 gnelson@law.nyc.gov
                                                                    August 16,2019
      BY ECF
      Honorable Ona T. Wang
      United States Magistrate Judge
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

                      Re:     Philip DeBlasio v. Police Officer Nieves. et al.
                              18 CV e360 (AT) (OrW)
      Your Honor:

                    I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of
      the City of New York. Defendants write in response to the Court's Scheduling Order dated June
       18,2079, which directed the parties to meet and confer regarding discovery and to file a joint
       letter informing the Court about the status of discovery. (ECF No. 24.)
                     On August 14,2019, the parties conferred by telephone to discuss the outstanding
       discovery. The topics set forth herein were discussed during that call.
                     As an initial matter, Defendants want to advise the Court, as we did Plaintiff that
       this case has been assigned to a new Assistant Corporation Counsel, William Gosling. Mr.
       Gosling is not yet admitted to the New York State Bar and is handling this matter under my
       supervision.
       Status of Discovery
                       First, on June 14, 2019, Defendants served Plaintiff with their Initial Disclosures,
       which included one-hundred and sixty-eight (168) pages of documents. Plaintiff confirmed that
       he received them, however, Plaintiff advised that his copy was destroyed at the correctional
       facility and thus, Defendants will provide Plaintiff with a courtesy copy by mail.
                     Second, on August 7,2019, as part of Defendants' Initial Disclosures, Defendants
       also mailed to Marcy Correctional Facility, PlaintifPs current place of incarceration, two (2)
       DVDs containing surveillance videos relevant to the incident. Additionally, Defendants arranged
       for Marcy to schedule a time for Plaintiff to view the videos. However, on August 12, 2019,
       Marcy advised Defendants that the DVDs would not load in the facilities' DVD player. As such,
       Defendants requested that Marcy return the DVDs and Defendants would create new copies.
       During the parties' telephone call on August 14th Defendants advised Plaintiff of the status of
the DVDs and informed Plaintiff that new DVDs containing the surveillance videos would be
sent to the PlaintifPs facility.
               Third, the Defendants informed Plaintiff that we anticipate taking Plaintiffs
deposition in November. Plaintiff represented that he had no upcoming court dates or anything in
November that would conflict with his deposition being taken in November. Defendants also
advised Plaintiff that we would have to first seek permission from the Court and may possibly
have him transferred to Sing Sing Correctional Facility for his deposition to which Plaintiff had
no objections.
               Fourth, Defendants served Plaintiff with Defendants' First Set of Interrogatories
and Request for Production of Documents on June 17, 2019. Plaintiff stated that he did receive
this document but to date, plaintiff has not responded. Defendants advised Plaintiff that under the
Federal Rules of Civil Procedure Rule 33(b)(2) and Rule 34(b)(2)(a) Plaintiff was to respond in
writing within 30 days after being served. Plaintiff informed Defendants that this document was
also damaged and requested another copy. As such, Defendants will send Plaintiff a courtesy
copy. Defendants again advised Plaintiff that he must respond within 30 days.
               Fifth, the parties discussed Plaintiff providing Defendants with executed medical
releases which Defend.ants have not yet received. Blank releases were mailed to Plaintiff on three
separate occasions: November 15,2018, December 17,2018, and again on June 17,2019 as part
of Defendants First Set of Interrogatories and Request for Production of Documents. Plaintiff
stated that medical releases were not warranted in this case because Plaintiff did not sustain any
physical injury as a result of this incident. Defendants reminded Plaintiff that he alleges in the
Complaint that the Defendants "assaulted" him. Therefore, medical records from New York City
Health + Hospital Corporation and Lenox Hill Hospital, where Plaintiff was treated after the
incident, are needed. Thereafter, Plaintiff agreed to complete and sign two sets of the medical
releases. Defendants advised Plaintiff that new sets of medical releases were mailed to Plaintiff
on August 12, 2019, and AugusL 14, 2019, in which Defendants highlighted the sections on the
medical releases that must be completed by Plaintiff. Defendants also included with the blank
releases self-addressed envelopes with pre-paid postage, for Plaintiff to return the executed
medical releases.
Settlement:
               As part of the June 18ft Court Order, Your Honor advised the parties to discuss
whether the parties wish to schedule a settlement conference. Plaintiff informed Defendants that
he would be open to settlement and made a settlement demand. However, at this time,
Defendants currently do not have authority to settle this case and must first obtain, at a
minimum, the medical records in order to properly assess the value of this case. Therefore, at this
time, a settlement conference would be premature.




                                               -2-
            The pqties thank the Court for its consideration in this regard.


                                                                        submitted,



                                                                     Nelson
                                                            enior Counsel
                                                                  Federal Litigation Division




cc:   BY FIRST.CLASS MAIL
      Philip DeBlasio
      DIN # 19A0070
      Plairrtiff Pro Se
      New York State Department of Corrections Community Services
      Marcy Correctional Facility
      9000 Old River Road P.O. Box 3600
      Marcy, New York 13403


         Defendants shall file a joint status letter by November 22, 2019. The status
         letter shall include identification of any outstanding discovery and indicate
         whether any extensions of discovery deadlines are needed.

         SO ORDERED.




         ___________________________
         Ona T. Wang           11/12/19
         U.S. Magistrate Judge




                                             -3-
